Citation Nr: 0937201	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-36 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including as secondary to service-connected spinal 
meningitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Friend


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for mental instability.  In May 2009, the Veteran 
testified at a hearing before the undersigned Veterans Law 
Judge.  

The Veteran's VA treatment records and VA examination report 
indicate that he has been diagnosed with a depressive 
disorder, not otherwise specified, and a phase of life 
problem, including Cluster B personality traits, and has been 
treated for depression symptoms and quality of life issues.   
In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet.App. 1, 5-6 (2009).  Not surprisingly, because Clemons 
had not yet been issued when this case was adjudicated, the 
RO has not considered alternative current conditions within 
the scope of the filed claim.  Thus, a de novo review of the 
issue of service connection for an acquired psychiatric 
disorder is warranted, and the issue has been re-
characterized as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran essentially contends that he has an acquired 
psychiatric disorder as a result of his military service 
and/or his service-connected spinal meningitis.  
Specifically, he asserts that his extreme anxiety, 
depression, and emotional instability, which were first 
treated during service after having been diagnosed with 
spinal meningitis, have continued since and were therefore 
causally related to his military service and/or his service-
connected spinal meningitis.  In support of this contention, 
the Veteran has submitted an internet article titled "Spinal 
Meningitis," which states that one of the symptoms of spinal 
meningitis is a mental status change and that one of the 
complications of this condition is brain damage.  The Board 
notes that service connection is in effect for spinal 
meningitis, which first manifested during service in April 
1964.  

Service treatment records confirm that the Veteran was 
diagnosed with nervousness on February 24, 1965, overt 
anxiety on February 1, 1966, depression on February 26, 1966, 
and emotional instability (narcotic usage) on March 1, 1966.   
In regard to his depression diagnosis, a February 28, 1966, 
treatment note indicates that the Veteran had been observed 
for possible drug addiction, but no such disease was found to 
be present and the psychiatrist instead thought that the 
Veteran was depressed.  The Veteran's February 1966 
separation examination noted signs of overt anxiety.   

A VA treatment noted dated in February 1969, three years 
following separation from service, indicates that the Veteran 
was diagnosed with schizoid personality, drug addiction 
(heroin, marijuana, and barbiturates), and alcoholism.  

The Veteran began seeking regular VA psychiatric treatment in 
April 2006, when he was noted to have a history of 
intermittent depression and alcohol abuse, in remission for 
17-18 years.  The doctor stated that the Veteran would 
benefit from psychological intervention to address quality of 
life issues and depression.  The doctor also diagnosed him 
with a depressive disorder, not otherwise specified, and 
alcohol dependence in sustained remission.  During treatment 
in June 2006, the Veteran reported that he began drinking 
heavily and using heroin during service, and was subsequently 
discharged.  He also stated that, following separation from 
service, he continued to abuse alcohol until 1988, but has 
been sober since that time.  A December 2006 treatment note 
indicates that the Veteran continued to show signs of 
depression manifested by tearfulness and low self esteem.  
Subsequent VA treatment records indicate that the Veteran has 
continued to receive VA psychiatric treatment for his history 
of depression and history of alcohol abuse, and began group 
therapy to address behavioral and life issues in relation to 
cardiac rehabilitation in April 2007. 

The Veteran was afforded a VA psychiatric examination in 
February 2007.  At the outset of the examination report, the 
examiner indicated that she had reviewed the Veteran's claims 
file, noting his in-service psychiatric hospitalization in 
February 1966 and his reports of in-service drug and alcohol 
abuse.  The Veteran reported that he first began using 
alcohol after his discharge from the hospital from treatment 
for spinal meningitis, but indicated that he had been 
abstinent from alcohol since 1988.  The examiner reported 
that the Veteran had daily psychiatric symptoms and diagnosed 
him with a phase of life problem, including alcohol 
dependence in sustained full remission, nicotine dependence 
in early full remission, and cluster B personality traits, 
noting narcissistic and antisocial behavior.  The examiner 
went on to state that the Veteran's in-service psychiatric 
problems were likely drug-related/induced and that his 
alcoholism, which was caused by his anxiety about going to 
Vietnam, became a coping mechanism that he used for years 
thereafter, causing him emotional and physical problems.   

In February 2007, the Veteran was afforded a VA brain and 
spinal cord examination.  The examiner noted that the Veteran 
had been diagnosed with spinal meningitis in March 1964.  The 
examiner also reported that the Veteran had psychiatric 
manifestations related to his history of spinal meningitis, 
but did not specify what these manifestations were.  

At his October 2007 hearing, the Veteran reported that he 
began making bad decisions and having social problems right 
after his in-service treatment for spinal meningitis.  He 
also reported that he joined the military during the Vietnam 
War because he wanted to fight if he needed to.  In this 
regard, the Veteran's representative pointed out that the 
Veteran's behavioral problems manifested after he had joined 
the military and after he was stationed in Korea (i.e., 
rather than being stationed in the Republic of Vietnam), and 
as such, stated that it did not make sense that his 
alcoholism and drug abuse were caused by a fear of being sent 
to Vietnam.  Finally, the Veteran stated that he was 
currently taking medication for anxiety, and the Veteran's 
friend of two years testified that the Veteran frequently 
appeared anxious and depressed, had difficulty making good 
decisions, and had trouble with his memory.  

At his May 2009 hearing, the Veteran reported that he did not 
have problems with anxiety prior to service and did not have 
any psychiatric problems until after having spinal meningitis 
during service.  He also reiterated that he had joined the 
military voluntarily and had not been afraid of being sent to 
Vietnam.  

The Board acknowledges that the Veteran was afforded a VA 
examination in February 2007.  However, the Board notes that 
the examiner only provided an opinion as to the etiology of 
the Veteran's alcoholism, and did not provide an opinion as 
to the etiology of any currently diagnosed psychiatric 
disorders.   As such, the examination report is not adequate 
for rating purposes, and this matter must be remanded.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's reports); see also Kowalski v. Nicholson, 19 
Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) 
(stating that the Board is not bound to accept medical 
opinions that are based upon an inaccurate factual 
background); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (stating that when the Secretary undertakes 
to provide a medical examination or obtain a medical opinion, 
he must ensure that the examiner providing the report or 
opinion is fully cognizant of the claimant's past medical 
history); see also 38 C.F.R. § 4.2 (if the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).   

Review of the record also reveals that the Veteran was 
hospitalized in September 1985 with an admission diagnosis of 
"Psychotic."  These records should be obtained on remand.   
As this case is being remanded for the foregoing reasons, any 
recent VA treatment records should also be obtained on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a 
complete copy of the Veteran's VA 
treatment records for an acquired 
psychiatric disorder from the Tampa, 
Florida, VA medical center, dated since 
October 2007.

2.  Make arrangements to obtain the 
Veteran's treatment records related to 
his hospitalization in September 1985.  
See VA Form 10-7131, dated October 15, 
1985.

3.  Then, schedule the Veteran for a VA 
psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion 
as to the diagnosis of all psychiatric 
disorder(s) found to be present, i.e., 
depressive disorder, anxiety disorder, 
phase of life problem, etc.   

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current 
psychiatric disorder had its onset 
during active service or is related to 
any in-service disease, event, or 
injury.  In doing so, the examiner 
should acknowledge the Veteran's in-
service treatment for extreme anxiety, 
depression, and emotional instability, 
as well as his reports of a continuity 
of symptomatology since service.  

Additionally, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that the 
Veteran's service-connected spinal 
meningitis either (a) caused or (b) 
aggravated any current psychiatric 
disorder.

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

